Citation Nr: 0834019	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-39 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.  

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for status post surgical 
amputation, left fifth finger, as a result of VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2004 and October 2005 rating decisions.  In 
the September 2004 rating decision, the RO in Detroit, 
Michigan continued a 20 percent rating for bilateral hearing 
loss.  In September 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2004.

In the October 2005 rating decision, the RO in Phoenix, 
Arizona denied compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for status post surgical 
amputation, left fifth finger.  In November 2005, the veteran 
filed an NOD.  An SOC was issued in February 2006, and the 
veteran filed a substantive appeal in February 2006.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Atlanta, Georgia 
RO, which has certified the case for appellate review.  

In his November 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In correspondence received later in November 2004, the 
veteran requested a hearing before an RO hearing officer 
instead of a Board hearing.  In his February 2006 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge at the RO.  By correspondence sent in November 2007, 
the RO informed the veteran that his RO hearing was scheduled 
for November 2007; however, that correspondence was returned 
by the United States Postal Service.  In December 2007, the 
veteran requested that the RO reschedule his personal 
hearing.  In a February 2008 letter, the RO asked the veteran 
to indicate whether he still wanted a hearing before a local 
hearing officer and, if so, whether that hearing was in 
addition to, or instead of, his Board hearing.  This letter 
informed the veteran that if he did not respond within 60 
days, the RO would assume that he did not want a hearing 
before the local hearing officer, and he would be scheduled 
for a Board hearing.  The veteran did not respond to this 
letter.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that, in February 2008, the veteran submitted 
medical evidence pertinent to his claim for a rating in 
excess of 20 percent for bilateral hearing loss, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).  

The Board's decision addressing the claim for a rating in 
excess of 20 percent for bilateral hearing loss is set forth 
below.  The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for status post surgical 
amputation, left fifth finger, as a result of VA medical 
treatment, is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
November 2007 VA examination raises the matter of service 
connection for tinnitus as secondary to service-connected 
hearing loss.  This matter has not yet been addressed by the 
RO.  As such, this matter is not properly before the Board, 
and is thus referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Audiometric testing has revealed no worse than Level III 
hearing in the right ear with Level IX hearing in the left 
ear, or Level IV hearing in the right ear with Level VII 
hearing in the left ear.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating for service-connected hearing loss.  This 
letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The June 
2004 VCAA letter also requested that the veteran submit any 
pertinent evidence in his possession, consistent with 
Pelegrini and the version o f38 C.F.R. § 3.159 then in 
effect.  The September 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the June 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

A December 2007 supplemental SOC (SSOC) included the 
pertinent rating criteria for evaluating hearing loss.  A 
July 2008 letter from the RO explained how disability ratings 
are determined, by applying the rating schedule, and 
specifically stated that VA would consider the impact of the 
condition and symptoms on employment and daily life as well 
as specific test results, such as audiometric tests for 
hearing loss, in determining the disability rating.  The July 
2008 letter also provided examples of the types of medical 
and lay evidence that the veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation.  The Board finds that the July 2008 
letter, read together with the December 2007 SSOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Regarding Dingess/Hartman, while the July 2008 letter 
provided notice regarding the assignment of disability 
ratings, the veteran has not been furnished notice regarding 
the assignment of effective dates.  However, as the claim for 
a rating in excess of 20 percent for bilateral hearing loss 
is being denied, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of September 2003, 
July 2004, and November 2007 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the veteran's August 2008 Board hearing, along 
with various statements provided by the veteran and by his 
representative, on his behalf.  

The Board notes that a record of VA treatment from April 2007 
indicates that pure tone air and bone conduction audiometry 
testing results could be viewed in the CPRS Tools menu, 
however, results of this testing have not been associated 
with the claims file.  However, the audiologist reported that 
she had counseled the veteran regarding his results, which 
were considered generally consistent with his case history 
and aging, except for asymmetry in word recognition scores.  
The word recognition scores are included in the report of 
treatment.  While the results of audiometric testing 
conducted in April 2007 have not been associated with the 
claims file, results of audiometric testing conducted in 
September 2003, July 2004, November 2007, and January 2008 
have been associated with the claims file.  The audiologist 
who examined the veteran in April 2007 indicated that the 
test results were consistent with his case history.  As such, 
the Board finds that the audiometric test results associated 
with the claims file adequately reflect the level of the 
veteran's hearing loss disability.  Moreover, in a claim for 
an increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  As the current level of the veteran's bilateral 
hearing loss disability is reflected in the most recent 
audiological testing, the Board finds that remand to obtain 
the results of audiometric testing conducted in April 2007 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim decided herein, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided herein, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Historically, in a December 2003 rating decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned a 20 percent rating, effective September 17, 2003.  
In February 2004, the veteran filed his current claim for an 
increased rating.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran was afforded a VA audiological evaluation in 
September 2003.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
75
LEFT
55
75
85
85

Pure tone threshold averages were 63 decibels (dB) in the 
right ear and 75 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 84 percent in the 
right ear and 44 percent in the left ear.  The summary of 
audiological test results regarding the right ear was mild to 
moderately severe sensorineural hearing loss from 1000-8000 
hertz, and, regarding the left ear, mild to severe 
sensorineural hearing loss.  

On VA audiological evaluation in July 2004, audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
75
LEFT
50
75
75
75

Pure tone threshold averages were 65 decibels (dB) in the 
right ear and 69 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 84 percent in the 
right ear and 64 percent in the left ear.  The summary of 
audiological test results was moderately severe sensorineural 
hearing loss, bilaterally.  

Records of VA treatment from February 2003 to July 2007 
reflect complaints regarding and treatment for hearing loss.  
In April 2007 the veteran described gradually progressing 
bilateral hearing loss for 20-30 years.  Speech 
discrimination testing revealed word recognition scores of 88 
percent in the right ear and 40 percent in the left ear.  The 
veteran was counseled regarding these and audiometry test 
results, which were considered generally consistent with the 
case history and aging, except for the asymmetry in word 
recognition, which was poorer in the left ear than predicted 
from his case history.  

The veteran was most recently afforded a VA audiological 
evaluation in November 2007.  He described current symptoms 
of significant difficulty in hearing and understanding 
everyday speech, even in ideal listening conditions.  He 
denied receiving any treatment for this condition.  On 
audiological testing, pure tone air conduction thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
80
75
LEFT
60
80
85
85

Pure tone threshold averages were 66 decibels (dB) in the 
right ear and 78 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 80 percent in the 
right ear and 60 percent in the left ear.  There was no 
change in the established diagnosis of hearing loss as, 
subjectively, the veteran could not hear ordinary speech and 
understand it and, objectively, the veteran had bilateral 
severe sensorineural hearing loss.  

In January 2008, the veteran underwent audiological testing 
by B.P., Au.D.  The Board notes that the January 2008 private 
audiological testing report contains only graphs that show 
the results of audiological testing, with no transcription of 
the results.  Such a report may be difficult to interpret.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In this 
case, however, the January 2008 private testing results 
appear to reflect that pure tone thresholds, in decibels, 
were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
80
75
70
LEFT
65
90
85
85

Pure tone threshold averages were 69 decibels (dB) in the 
right ear and 81 dB in the left ear.  Speech recognition 
ability was 84 percent in the right ear and 72 percent in the 
left ear.  B.P., Au.D. commented that the test reliability 
was considered fair to good, as the veteran's responses were 
inconsistent at times, and that pure tone audiometry revealed 
mild to severe sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear, with good word recognition scores for the right ear and 
fair word recognition scores for the left ear.  On the same 
date as this testing, the veteran's ears were examined by Dr. 
W.M., Jr., who, after reviewing the report of audiological 
testing, diagnosed sensorineural hearing loss.  

During the August 2008 hearing, the veteran testified that 
his hearing had gotten so bad that he could not understand 
his grandchildren and he would have to ask them to repeat 
themselves.  He added that he had been wearing hearing aids 
for about five years, but that he had difficulty hearing 
high-pitched voices and certain words.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
September 2003 audiometric evaluation reveals Level III 
hearing in the right ear, and Level IX hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The results of this audiological evaluation reveal an 
exceptional pattern of hearing loss in the left ear because 
the puretone threshold at each of the 4 frequencies is 55 
decibels or more.  However, application of these findings to 
Table VIA reveals a lower Roman numeral designation for 
hearing in the left ear, specifically, Level VI.  Combining 
Level III hearing for the right ear and Level VI hearing for 
the left ear according to Table VII reveals an evaluation of 
10 percent, which is less than the 20 percent rating 
currently assigned.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The July 2004 audiological evaluation reveals Level III 
hearing in the right ear, and Level VII hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Because these results do not reveal an 
exceptional pattern of hearing loss in either ear Table VIA 
is not for application.  38 C.F.R. § 4.86(a).  

The November 2007 audiological evaluation reveals Level IV 
hearing in the right ear, and Level VII hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII again 
corresponds to a 20 percent rating.  The results of this 
audiological evaluation reveal an exceptional pattern of 
hearing loss in the left ear.  However, application of these 
findings to Table VIA reveals also reveals Level VII hearing 
in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Finally, the Board has considered the most recent 
audiological findings from January 2008.  According to Table 
VI, these findings reflect Level III hearing in the right ear 
and Level VI hearing in the left ear.  Application of these 
findings to Table VII corresponds to a 10 percent rating.  
This evaluation also reveals an exceptional pattern of 
hearing loss in the left ear, and corresponds to Level VII 
hearing according to Table VIA.  Combining Level III hearing 
for the right ear and Level VII hearing for the left ear 
according to Table VII reveals an evaluation of 20 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

During the August 2008 hearing, the veteran described the 
difficulties caused by his bilateral hearing loss.  The Board 
in no way discounts these difficulties, however, it must be 
emphasized that the assignment of  disability ratings for 
hearing impairment is derived by a  mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2007).

As a final point,  given the mechanical nature of deriving 
the evaluation for the veteran's bilateral hearing loss,  it 
would appear that the provisions of 38 C.F.R. § 3.321 (2007) 
(for assignment of a higher rating on an extra-schedular 
basis, as cited to in the November 2004 SOC and December 2007 
SSOC) would be inapplicable in the evaluation of his claim.  
However, even if consideration of those provisions in  rating 
this disability were appropriate, the Board notes that  the 
disability has not objectively been shown to markedly 
interfere with the veteran's employment (in this regard, the 
record reflects that the veteran is retired) (i.e., beyond 
that contemplated in the 20 percent rating assigned), or to 
warrant frequent periods of hospitalization, nor has the 
disability otherwise rendered impractical the  application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet.  App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's bilateral hearing loss, pursuant to 
Hart, and the claim for increase must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, given the 
mechanical method of deriving schedular ratings for hearing 
loss, and because there is no showing that the criteria for 
invoking the procedures for assignment of a higher rating on 
an extra-schedular basis are met, that doctrine is not for 
application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990). 
  

ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

The veteran contends that his left fifth finger was 
unnecessarily amputated at the Detroit VA Medical Center 
(VAMC) in March 2005.  Specifically, in a May 2005 statement, 
he asserted that, during treatment in November 2004, he was 
informed that he could lose the tip of his finger, but that, 
because of a delay in treatment, his whole finger had to be 
amputated.  In statements received in August 2005, the 
veteran added that he no longer had full use of the left hand 
and that he had lost dexterity in his other fingers.  During 
the August 2008 hearing, he testified that he was initially 
told during VA treatment that he was losing circulation, and 
may have to have the tip of the left fifth finger removed, to 
which the veteran agreed, however, after this treatment, VA 
began running tests, and continued running tests until 
gangrene had set in to the entire finger.  The veteran sought 
a second examination of the finger at the emergency room at 
Beaumont Hospital, where he was informed his finger had to be 
amputated.  He returned to the VAMC the day after obtaining 
this second opinion, and his left fifth finger was amputated.   

Records of VA treatment from the Detroit VAMC reflect 
diagnoses of and treatment for gangrene of the left fifth 
finger.  In February 2005, the veteran presented with 
complaints of left hand pain and numbness and a black fifth 
fingertip.  The assessment and plan included discussing 
eventual amputation of the left fifth finger.  A record from 
March 14, 2005 includes an opinion that the veteran would 
have difficulty healing if only the gangrenous portion of the 
finger was amputated, and that the entire fifth finger would 
need to be amputated.  On March 22, 2005, the veteran 
underwent amputation of the left fifth finger with 
debridement of the left third finger tip.  

The veteran has not been afforded a VA examination for the 
purposes of determining entitlement to compensation under 
38 U.S.C.A. § 1151.  In light of the medical evidence, the 
Board finds that a VA examination of the veteran would be 
helpful in resolving the matter remaining on appeal.  See 
38 U.S.C.A. § 5103A.  

Thus, the Board finds the RO should arrange for the veteran 
to undergo VA examination, by an appropriate physician, at a 
VA medical facility, to obtain a medical opinion as to 
whether the proximate cause of his surgical amputation, left 
fifth finger was VA fault in medical treatment.  The veteran 
is hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In a May 2003 statement, the 
veteran indicated that in March 2005 his right fifth finger 
was amputated at the Detroit VAMC.  He added that, in 
November 2004 they [the Detroit VAMC] said he could lose only 
the tip of his finger.  While records of VA treatment from 
the Detroit VAMC, dated from February 2003 to June 2004, and 
from February 2005 to March 2005, and from the Augusta VAMC, 
dated from April to July 2007, have been associated with the 
claims file, the veteran's statements reflect that pertinent 
records of VA treatment from November 2004 to February 2005 
are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Detroit VAMC, from 
June 2004 to February 2005, and since March 2005, and from 
the Augusta VAMC, since July 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  

The Board points out that, during the August 2008 hearing, 
the veteran indicated that he sought a second opinion 
regarding his left fifth finger from Beaumont Hospital in 
March 2005.  As required under 38 C.F.R. § 3.159(c)(3), VA 
must attempt to procure treatment records identified by the 
veteran.  Hence, the RO should specifically request that the 
veteran furnish signed authorization to enable it to obtain 
all pertinent records from Beaumont Hospital from March 2005.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's left fifth finger from the 
Detroit VAMC, from June 2004 to February 
2005, and since March 2005, and from the 
Augusta VAMC, since July 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide current, signed authorization to 
enable it to obtain records of private 
treatment for the left fifth finger from 
Beaumont Hospital, to include emergency 
treatment, (as identified above) from 
March 2005. 

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the records of 
treatment from Beaumont Hospital (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should identify all current 
disability/ies affecting the veteran's 
left hand.  Then, the physician should 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran has left 
hand disability, to include status post 
amputation of the left fifth finger, as 
the result of VA medical treatment.  

If so, the physician should also opine as 
to whether the proximate cause of such 
disability was (a) carelessness, 
negligence, or lack of proper skill, 
error in judgment, or similar instance of 
fault on the part of VA, or (b) an event 
not reasonably foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, 
in providing medical care for the left 
fifth finger, up to and including the 
March 2005 left fifth finger amputation, 
any VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  In 
providing the requested opinion, the 
physician should consider and address the 
veteran's assertions that the left fifth 
finger amputation was the result of a 
delay in providing medical treatment.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal, in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


